A0 91 rev sht2SEmbatQaGlz00629 Document1 Filed on 03/20/19 inTXSD Page 1of 3

 

 

United States District Court

SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION

 

 

UNITED STATES OF AMERICA
V United States District COW RIMINAL COMPLAINT .
‘ Southern District Of Texas
Fernando Ortiz PRINCIPAL FILED Case Number:
YOB: 1991
United States MAR 20 2019 M-19-0656-M

David J. Bradley, Clerk

(Name and Address of Defendant)

~

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about March 18, 2019 in ——Hidalgo — County, in
the Southern District of Texas defendants(s) did,

(Track Statutory Language of Offense)

knowing or in reckless disregard of the fact Magnolia Leticia Ruiz-Ruiz and Gladys Beatriz Ruiz-Ruiz, both
citizens of Guatemala, along with five (5) other undocumented aliens, for a total of seven (7), who had entered
the United States in violation of law, did knowingly transport, or move or attempted to transport said aliens in
furtherance of such violation of law within the United States, that is, from a location near Los Ebanos, Texas to
the point of arrest near La Joya, Texas,

in violation of Title 8 . United States Code, Section(s) 1324(a)(1)(A)(ii) FELONY
I further state that I am a(n) U.S. Senior Border Patrol] Agent and that this complaint is based on the
following facts:

 

On March 18, 2019, Border Patrol Agents received a camera image of a white SUV possibly loading with
undocumented aliens in Los Ebanos, Texas. The area where the image was captured is a well-known pick
up location utilized by alien smuggling organizations.

SEE ATTACHED

Continued on the attached sheet and made a part of this complaint: [X\ves CI No

LACL

Sera of Contgiginant /
(JEL \ Jon M. Chan Senior Patrol Agent
Swipe eft me and subscribed in my presence, Printed Name of Complainant

March 20, 2019 - at McAllen, Texas
Date City and State

J Scott Hacker _ U. S. Magistrate Judge OQ) )

Name and Title of Judiciat Officer “7 | Officer

 
   
   

 
Case 719-cr- Pep Srayes' HistRicr CoURTO Page 2 of 3

SOUTHERN DISTRICT OF TEXAS
McALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:

M-19-0656-M
RE: . Fernando Ortiz :

CONTINUATION:

A responding Border Patrol Agent observed a white SUV traveling north on the main road
leading out of Los Ebanos. The agent recognized the driver, previously identified as
Fernando Ortiz, from an encounter a few days prior. During that encounter, the agent
observed approximately ten (10) undocumented aliens attempt to load in a vehicle being
driven by Ortiz. As the agent arrived, the undocumented aliens ran back towards the Rio
Grande River. A Department of Public Safety (DPS) Trooper subsequently conducted a
vehicle stop, which the agent assisted with.

The agent proceeded to follow the white SUV and conducted a vehicle registration check.
The vehicle returned registered out of Mission, Texas. While traveling behind the SUV, the
' agent noticed several silhouettes momentarily rise up in the rear seat area of the SUV. The
agent then observed the white SUV proceed to pull off the road. The agent then activated his
emergency equipment to conduct a vehicle stop.

Once the SUV came to a stop, the agent approached the vehicle and observed several people
laying down in the rear seats of the SUV. As the agent identified himself as a Border Patrol
Agent, the driver stated “I remember you, you were there when I tried to load up the other
day.”

‘Border Patrol Agents located a total of seven (7) people in the SUV who were determined to
be illegally present in the United States.

All subjects were placed under arrest and transported to the McAllen Border Patrol Station
for processing.

PRINCIPAL STATEMENT:
Fernando Ortiz, a United States Citizen, was advised of his Miranda Rights and agreed to
provide a sworn statement.

Ortiz was contacted by a smuggler in Mexico who wanted him to pick up people in Los
Ebanos, Texas. Ortiz admitted that he had attempted to pick up people days prior in Los
Ebanos, but was unsuccessful due to the presence of law enforcement. Ortiz acknowledged
his previous encounter with the DPS Trooper and Border Patrol Agent. Ortiz was unsure
how much he was to be paid to transport the undocumented aliens he had picked up, but
mentioned it was possibly $300 per person. Ortiz claimed that the smuggler sent him a “pin
drop” of the pickup location once the undocumented aliens were ready to be picked up. At
the pickup location, Ortiz stated that the people boarded the vehicle and he instructed them to
get down. Ortiz claimed that he recognized the Border Patrol Unit once the agent got behind
him.

Page 2
Case 7:19-cr PAPE Pra Ts ISTEP EUURT Page 3 of 3

SOUTHERN DISTRICT OF TEXAS
McALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:

M-19-0656-M
RE: Fernando Ortiz

CONTINUATION:

MATERIAL WITNESSES STATEMENTS: . ‘
- Magnolia Leticia Ruiz-Ruiz and Gladys Beatriz Ruiz-Ruiz, citizens and nationals of
Guatemala, were advised of their Miranda Rights and agreed to provide a sworn statement.

Magnolia, a citizen of Guatemala, stated her father made her smuggling arrangements but
does not know how much was going to be paid. Magnolia claimed she crossed the river
along with several others and was told by the smugglers that a white truck was going to be
waiting for them. Once they arrived at the pickup location, Magnolia stated she boarded a
white truck and sat on the front passenger seat.

Magnolia identified Ortiz, through a photo lineup, as the driver of the white truck.

Gladys, a citizen of Guatemala, stated her uncle made her smuggling arrangements but does
not know how much was going to be paid. Gladys stated she traveled along with her cousin
and once they made it to the Mexican riverbank, they were told that a vehicle would be
waiting for them at the pickup location. Gladys claimed once they made it to the pickup
location, she saw a white vehicle arrive. Gladys stated she boarded the vehicle and the
driver instructed them to lay down and hide.

Gladys identified Ortiz, through a photo lineup, as the driver of the white vehicle.

Page 3
